DETAILED ACTION

Status of Claims
The status of the claims is as follows:
(a) Claims 1, 3, 5, 6, 8-11, 13, 14, 16, 17, and 21-28 remain pending. 
(b) Claims 2, 4, 7, 12, 15, and 18-20 are canceled by the Applicant without prejudice.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The Applicant's submission filed on 08/19/2022 has been entered.

Response to Amendments
The Examiner accepts the amendments received on 08/19/2022. The Applicant’s claims 1, 3, 5, 6, 8-11, 13, 14, 16, 17, and 21-28 remain pending. The Applicant amends claims 1, 11, 21, and 26. 

Response to Arguments
The Applicant’s arguments filed on 08/19/2022, have been considered by the Examiner. The Examiner below proceeds with a bona fide attempt to properly respond to each argument raised by the Applicant. 
On pages 9-10 of the Arguments/Remarks, the Applicant asserts, in general, that the current claims (i.e., claim 1 and 26) are directed to a specific machine (e.g., a vehicle) and thus an abstract idea integrated into a practical application.
The Examiner respectfully disagrees. The Examiner finds the claims 1 and 26 invoke an abstract idea similar to Electric Power (i.e., gather data, analyze data, output a controlling function based on the data). Moreover, the Examiner does not find claims 1 and 26 are clearly integrated into a practical application. The claims 1 and 26 do not actually control the vehicle, but rather transmit to the vehicle control steps, which is contrary to independent claims 11 and 21.
On pages 9-10 of the Arguments/Remarks, the Applicant asserts, in general, that the current claims (i.e., claim 1 and 26) cannot be performed in the human brain.
The Examiner notes that the Courts have asserted that the human mind is not the only determining factor. Rather, the claim can be performed via the human mind or pen and paper. The Examiner finds an individual could perform the limitations of claim 1 and 11 via either the human mind or pen and paper. For example, an individual could gather the wheel position marker to determine a map position of the vehicle. 
On pages 11-13 of the Arguments/Remarks, the Applicant asserts, in general, that the independent claims do not teach “maintain a driving position of the first autonomous vehicle based on the virtual lane information based on the trajectory of a plurality of autonomous vehicles when the actual lane is blurred or removed, is a zigzag lane, or is not clear.”
The Examiner respectfully disagrees. The Examiner finds Sumizawa teaches the above limitation. The Examiner finds Sumizawa teaches a vehicle that corrects the driving position based on the virtual lane information, moreover a virtual lane can be created when a lane is not actually there (e.g., unclear or not drawn) (Sumizawa, Paragraphs 0144, 0176-0178, 0157, and 0099 and Figures 19 and 10).

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
(a) “a wheel position information acquirer configured to acquire the wheel position information of the vehicle,” as recited in claim 1.
(b) “an output configured to transmit,” as recited in claim 26.
Furthermore, the generic placeholder is not preceded by a structural modifier. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1, 3, 5, 6, 8, 9, 10, 26, 27, and 28 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 
Claims 1, 3, 5, 6, 8, 9, 10, 26, 27, and 28 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Specifically, the claimed invention is directed to a judicial exception without significantly more.

Analysis for Independent Claims 1 and 26:
Step 1: Determining if claim(s) are directed a statutory class of invention (i.e., process, machine, manufacture, composition of matter).
Independent claim 1 is directed to “a driving lane keeping control system.” The claim is directed to a machine, which is a statutory category. (Step 1: yes)
Independent claim 26 is directed to “a server.” The claim is directed to a machine, which is a statutory category. (Step 1: yes)

Step 2A Prong One: Determining if the claim(s) recite a judicial exception (e.g., mathematical concepts, certain method of organizing human activity, or a mental processes (MPEP 2106.04). 
Independent claims 1 and 26, generally recite the limitations of “a wheel position information acquirer configured to acquire wheel position information of the autonomous vehicle by generating a wheel position marker based on the wheel position information of the autonomous vehicle,” “transmit the wheel position information,” “a server including a processor and configured to receive the wheel position information form each autonomous vehicle,” “to match the wheel position information with a detailed map to generate a moving trajectory of each autonomous vehicle,” “to analyze the generated moving trajectory of each autonomous vehicle to select an optimum moving trajectory,” “to generate virtual lane information based on the selected optimum moving trajectory,” “to transmit the generated virtual lane information to a first autonomous vehicle of the autonomous vehicles to enable the driving lane keeping control system to correct a driving position based on the virtual lane information so that the first autonomous vehicle can utilize the generated virtual lane information for lane recognition and lane center conformability,” “generating the moving trajectory of each autonomous vehicle, the server matches the wheel position marker included in the wheel position information with the detailed map and connects a plurality of wheel position markers matched with the detailed map to generate the moving trajectory of each autonomous vehicle.” 
These limitations, as currently drafted, are a simple process that, under their broadest reasonable interpretation, covers performance of the limitations in the mind.  For example, the claim limitations encompass a person looking at data collected (e.g., wheel position information) and determining information (e.g., virtual lane and optimum trajectory of the vehicle) from the collected data. The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same). Claims 1 and 26 are directed to the judicial exception of a mental process.

Step 2A Prong Two: Determining if additional limitations within the claim(s) integrate the judicial exception into a practical application.
Independent claims 1 and 26 recite, generally, the additional elements of “a communicator communication-linked with a server,” “a wheel position information acquirer,” “a controller,” “a communicator communication-linked with a plurality of vehicles,” “a database,” and “a virtual lane information generator.” 
The Examiner finds these elements are generic elements (e.g., processing circuitry) for performing the general steps stated above. Accordingly, the additional elements within the claim taken as a whole and individually do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Claims 1 and 26 are not integrated into a practical application.

Step 2B: Determining if the additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the judicial exception.
The additional elements in claims 1 and 26 fail to recite any additional elements, viewed both individually and as a whole, that amount to significantly more than the judicial exception. The same analysis applies in this step 2B as discussed in Step 2A Prong Two. 
Independent claims 1 and 26 fail to claim anything significantly more than the judicial exception.

Conclusion:
Independent claims 1 and 26 are directed to the abstract idea of a mental process. Accordingly, claims 1 and 26 are not patent eligible under 35 U.S.C. 101. 
Dependent claims 3, 5, 6, 8-10, and 27-28 fail to recite any additional elements, viewed both individually and as a whole, that amount to significantly more than the judicial exception. As a result, dependent claims 3, 5, 6, 8-10, and 27-28 are rejected to for depending upon claims 1 and 26 and are not patent eligible under 35 U.S.C. 101. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 6, 10, 11, 13, 14, 17, 21-23, 25, 26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Sumizawa U.S. P.G. Publication 2019/0078897 (hereinafter, Sumizawa), in view of Ji et al. U.S. P.G. Publication 2013/0145835 (hereinafter, Ji).
Regarding Claim 1, Sumizawa teaches a driving lane keeping control system for autonomous vehicles, the system (lane keeping control system, such as the vehicle control section (39), wherein the vehicle controls itself (i.e., autonomous), Sumizawa, Paragraph 0144 and Figure 1) comprising: 
-a plurality of autonomous vehicles, each autonomous vehicle including a wheel position information acquirer … each autonomous vehicle further configured to transmit the wheel position information (plurality of vehicles acquire and transmit wheel position information (e.g., GPS information) to the sever to generate a map trajectory of each vehicle, Sumizawa, Paragraphs 0144-0145 and 0041-0046); and 
-a server including a processor and configured to receive the wheel position information from each autonomous vehicle (plurality of vehicles transmit wheel position information (e.g., GPS information) to the sever to generate a map trajectory of each vehicle, Sumizawa, Paragraphs 0144-0145 and 0041-0046), 
-to match the wheel position information from each autonomous vehicle with a detailed map to generate a moving trajectory of each autonomous vehicle (plurality of vehicles transmit wheel position information (e.g., GPS information) to the sever to generate a map trajectory of each vehicle based on the matching of the wheel position information to the map, Sumizawa, Paragraphs 0144-0145, 00128, and 0041-0046), 
-to analyze the generated moving trajectory of each autonomous vehicle to select an optimum moving trajectory (analyze the vehicle moving trajectory (e.g., wheel position and speed) to select an optimum target trajectory, Sumizawa, Paragraphs 0113 and 0175 and Figures 8 and 17), 
-to generate virtual lane information based on the selected optimum moving trajectory (generate a virtual lane for the vehicle based on a desired target trajectory (i.e., optimum moving trajectory), Sumizawa, Paragraph 0175 and Figure 17), 
-to transmit the generated virtual lane information to a first autonomous vehicle of the autonomous vehicles to enable the driving lane keeping control system of the first autonomous vehicle to correct a driving position based on the virtual lane information so that the first autonomous vehicle can utilize the generated virtual lane information for lane recognition and lane center conformability when an actual lane is blurred or removed, is a zigzag, or is not clear so that the driving lane keeping control system can correct or maintain a driving position of the first autonomous vehicle to be centered in the virtual lane (transmit the generated virtual lane to a vehicle, wherein the vehicle corrects the driving position based on the virtual lane information, moreover a virtual lane can be created when a lane is not actually there (e.g., unclear or not drawn), Sumizawa, Paragraphs 0144, 0176-0178, 0157, and 0099 and Figures 19 and 10), 
-wherein, when generating the moving trajectory of each autonomous vehicle, the server matches the wheel position marker included in the wheel position information with the detailed map and connects a plurality of wheel position markers matched with the detailed map to generate the moving trajectory of each autonomous vehicle (determining a vehicle’s trajectory onto a map (i.e., matching) based on the vehicle position which includes the wheel position of the vehicle, Sumizawa, Paragraphs 0213-0215 and Figures 25 and 16).
	Sumizawa does not teach a control system to include a wheel position information acquirer configured to acquire wheel position information of the autonomous vehicle by generating a wheel position marker based on the wheel position information of the autonomous vehicle, one wheel position marker being generated corresponding to one turn for each setting time.
	Ji teaches a vehicle system wherein the wheel position is updated over a period of time (i.e., frequency of the data being updated) (Ji, Paragraphs 0033, 0007, and 0017).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the system of Sumizawa to include one wheel position marker being generated corresponding to one turn for each setting time as taught by Ji.
	It would have been obvious because updating the data information of the wheels (i.e., wheel position) over a period of time allows a vehicle to determine potential issues (Ji, Paragraphs 00013 and 0017).
Regarding Claim 3, Sumizawa teaches the system of claim 1, wherein the wheel position information acquirer includes a global positioning system (GPS) (wheel position information (e.g., GPS information) acquired by the vehicle, Sumizawa, Paragraph 0039) …
	Sumizawa does not teach the system to include a tire pressure monitoring system (TPMS).
	Ji teaches a vehicle system that includes a tire pressure monitoring system (TMPS) (Ji, Paragraph 0027 and Figure 1).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the system of Sumizawa to include a tire pressure monitoring system (TPMS) as taught by Ji.
	It would have been obvious because having a measuring air pressure system allows for the driver to have information regarding the pressure of the tires, thus potentially avoiding an accident due to a flat or underinflated tire (Ji, Paragraph 0003).
Regarding Claim 5, Sumizawa teaches the system of claim 1, wherein the wheel position information received by the server includes wheel position information of autonomous vehicles that travelled earlier than the first autonomous vehicle on a road on which the first autonomous vehicle travels (sever gathers information of other vehicle’s position information, Sumizawa, Paragraph 0041).
Regarding Claim 6, Sumizawa teaches the system of claim 1, wherein the server is configured to calculate all wheel positions of each autonomous vehicle based on a wheel position marker included in the wheel position information of each autonomous vehicle (a wheel position marker may simply be a vehicle position which is based on the wheel position information (i.e., GPS location), Sumizawa, Paragraph 0039 and Figure 16).
Regarding Claim 10, Sumizawa teaches the system of claim 1, wherein, when selecting the optimum moving trajectory, the server is configured to analyze and to learn the moving trajectory of each autonomous vehicle to predict a driving route of each autonomous vehicle and to select the optimum moving trajectory based on the predicted driving route (server analyzes the moving vehicles to generate an optimized driving route of each vehicle, Sumizawa, Paragraphs 0113 and 0175 and Figures 8 and 18).
Regarding Claim 11, Sumizawa teaches a driving lane keeping control (lane keeping control system, Sumizawa, Paragraphs 0128-0131 and Figure 10) method comprising: 
-receiving, at a server, wheel position markers generated by a plurality of autonomous vehicles including a first autonomous vehicle, the wheel position markers generated by generating one wheel position marker corresponding to one turn for each setting time; storing, by the server, the wheel position marker received from the first autonomous vehicle (plurality of vehicles transmit wheel position information (e.g., GPS information) to the sever to generate a map trajectory of each vehicle, Sumizawa, Paragraphs 0144-0145, 00128, and 0041-0046); 
-matching, by the server, the wheel position marker received from the first autonomous vehicle with a detailed map to generate a moving trajectory of the first autonomous vehicle (determining a vehicle’s trajectory onto a map based on the vehicle position which includes the wheel position of the vehicle, Sumizawa, Paragraphs 0213-0215 and Figures 25 and 16); 
-analyzing, by the server, the generated moving trajectory of the first autonomous vehicle to select an optimum moving trajectory (analyze the vehicle moving trajectory to select an optimum target trajectory for the vehicle, Sumizawa, Paragraphs 0113 and 0175 and Figures 8 and 17); 
-matching, by the server, the wheel position markers generated by the plurality of autonomous vehicles with the detailed map and connecting a plurality of the wheel position markers matched with the detailed map to generate a moving trajectory of each autonomous vehicle of the plurality of autonomous vehicles generating, by the server, virtual lane information based on the selected optimum moving trajectory and the moving trajectory of each autonomous vehicle when a lane is blurred or removed, a lane is a zigzag lane, or a lane is not clear (determining a vehicle’s trajectory onto a map (i.e., matching) based on the vehicle position which includes the wheel position of the vehicle, moreover a virtual lane can be created when a lane is not actually there (e.g., unclear or not drawn), Sumizawa, Paragraphs 0213-0215, 0144, 0176-0178, 0157, and 0099 and Figures 19, 10, 25, and 16); 
-transmitting the generated virtual lane information from the server to the first autonomous vehicle so that a control system of the first autonomous vehicle can correct a driving position based the virtual lane information received from the server (transmit the generated virtual lane to a vehicle, wherein the vehicle corrects the driving position based on the virtual lane information, Sumizawa, Paragraphs 0176-0178 and 0099 and Figures 19 and 10).
	Sumizawa does not teach the method to include generating the wheel position marker comprises generating one wheel position marker corresponding to one turn for each setting time.
	Ji teaches a vehicle system wherein the wheel position is updated over a period of time (i.e., frequency of the data being updated) (Ji, Paragraphs 0033, 0007, and 0017).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Sumizawa to include generating the wheel position marker comprises generating one wheel position marker corresponding to one turn for each setting time as taught by Ji.
	It would have been obvious because updating the data information of the wheels (i.e., wheel position) over a period of time allows a vehicle to determine potential issues (Ji, Paragraphs 00013 and 0017).
Regarding Claim 13, the Applicant’s claim has similar limitations to claim 5 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 5.
Regarding Claim 14, the Applicant’s claim has similar limitations to claim 6 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 6.
Regarding Claim 17, the Applicant’s claim has similar limitations to claim 10 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 10.
Regarding Claim 21, Sumizawa teaches a method of operating an autonomous vehicle (lane keeping control system, such as the vehicle control section (39), wherein the vehicle controls itself (i.e., autonomous), Sumizawa, Paragraph 0144 and Figure 1), the method comprising: 
-generating a wheel position marker at the autonomous vehicle (plurality of vehicles acquire and generate wheel position information (e.g., GPS information) to generate a map trajectory of each vehicle, Sumizawa, Paragraphs 0144-0145 and 0041-0046) 
-transmitting the wheel position marker to a server to match the wheel position marker HYU-0402USo1-KPPage 5 of 14with a detailed map to generate a moving trajectory of the autonomous vehicle (plurality of vehicles transmit wheel position information (e.g., GPS information) to the sever to generate a map trajectory of each vehicle based on the matching of the wheel position information to the map, Sumizawa, Paragraphs 0144-0145 and 0041-0046) and to select an optimum moving trajectory based on a plurality of wheel position markers of the autonomous vehicle and a plurality of wheel position markers of further autonomous vehicles matched with the detailed map (analyze the vehicle moving trajectory (e.g., wheel position and speed) to select an optimum target trajectory, Sumizawa, Paragraphs 0113 and 0175 and Figures 8 and 17); 
-receiving virtual lane information based on the selected optimum moving trajectory (receive a virtual lane based on the optimum target trajectory, Sumizawa, Paragraphs 0175-0178 and Figures 17, 19, and 10); and 
-controlling driving of the autonomous vehicle by adjusting a driving position of the autonomous vehicle based the received virtual lane information, when a lane is blurred or removed, a lane is a zigzag lane, or a lane is not clear, so that the first autonomous vehicle centered of the virtual lane (the vehicle corrects the driving position based on the virtual lane information, moreover a virtual lane can be created when a lane is not actually there (e.g., unclear or not drawn), Sumizawa, Paragraphs 0144, 0176-0178, 0157, and 0099 and Figures 19 and 10).
	Sumizawa does not teach a method to include a wheel position information acquirer configured to acquire wheel position information of the autonomous vehicle by generating a wheel position marker based on the wheel position information of the autonomous vehicle, one wheel position marker being generated corresponding to one turn for each setting time.
	Ji teaches a vehicle system wherein the wheel position is updated over a period of time (i.e., frequency of the data being updated) (Ji, Paragraphs 0033, 0007, and 0017).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Sumizawa to include one wheel position marker being generated corresponding to one turn for each setting time as taught by Ji.
	It would have been obvious because updating the data information of the wheels (i.e., wheel position) over a period of time allows a vehicle to determine potential issues (Ji, Paragraphs 00013 and 0017).
Regarding Claim 22, the Applicant’s claim has similar limitations to claim 5 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 5.
Regarding Claim 23, the Applicant’s claim has similar limitations to claim 6 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 6.
Regarding Claim 25, the Applicant’s claim has similar limitations to claim 10 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 10.
Regarding Claim 26, the Applicant’s claim has similar limitations to claims 1, 11, and 21 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claims 1, 11, and 21.
Regarding Claim 28, the Applicant’s claim has similar limitations to claim 10 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 10.

Claims 8, 9, 16, 24, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Sumizawa U.S. P.G. Publication 2019/0078897 (hereinafter, Sumizawa), Ji et al. U.S. P.G. Publication 2013/0145835 (hereinafter, Ji), in further view of Storvik et al. U.S. P.G. Publication 2015/0348409 (hereinafter, Storvik).
Regarding Claim 8, Sumizawa teaches the system of claim 1, wherein, when selecting the optimum moving trajectory, the server is configured to analyze the moving trajectory of each autonomous vehicle to calculate an average value (trajectory of each vehicle calculated as an average, Sumizawa, Paragraphs 0210-0211 and Figure 24) … and to select the optimum moving trajectory based on the calculated average value (selecting the optimum moving trajectory based on the average value, Sumizawa, Paragraphs 0210-0211 and 0175 and Figure 24) …
	Sumizawa does not teach the system to include a mode value of the moving trajectory of each autonomous vehicle, and to select the optimum moving trajectory based on the calculated average value and mode value.
	Storvik teaches a vehicle system wherein the position and trajectory of the vehicle is determined via an average or mode value (Storvik, Paragraphs 0044-0046 and Figure 6).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the system of Sumizawa to include a mode value of the moving trajectory of each vehicle, and to select the optimum moving trajectory based on the calculated average value and mode value as taught by Storvik.
	It would have been obvious because determining the average or mode trajectory of the vehicle, allows the vehicle to more accurately determine the trajectory of the vehicle (Storvik, Paragraphs 0044-0046).
Regarding Claim 9, Sumizawa, as modified, teaches the system of claim 8.
	Sumizawa does not teach the system to include when selecting the optimum moving trajectory, the server is configured to set a confidence interval, to determine a section other than the set confidence interval as noise, and to remove the section determined as noise.
	Storvik teaches a vehicle system that uses a confidence limit (i.e., confidence interval) for determining a trajectory of the vehicle (Storvik, Paragraphs 0045-0046 and Figure 6).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the system of Sumizawa to include when selecting the optimum moving trajectory, the server is configured to set a confidence interval, to determine a section other than the set confidence interval as noise, and to remove the section determined as noise as taught by Storvik.
	It would have been obvious because using a confidence limit, allows the vehicle to more accurately determine the trajectory of the vehicle (Storvik, Paragraphs 0044-0046).
Regarding Claim 16, the Applicant’s claim has similar limitations to claim 8 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 8.
Regarding Claim 24, the Applicant’s claim has similar limitations to claim 8 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 8.
Regarding Claim 27, the Applicant’s claim has similar limitations to claim 8 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563. The examiner can normally be reached M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.J.C./Examiner, Art Unit 3667       

/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667